Citation Nr: 0630677	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  00-17 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran had active service from July 1957 to July 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision of the RO in Reno, Nevada, which 
denied the veteran's request to re-open his claim for service 
connection for a left knee disorder.

By way of history, the veteran filed an original application 
for benefits in October 1981.  In a rating decision dated in 
April 1982, the RO denied service connection for a left knee 
condition because it found that the condition pre-existed 
service.  In May 1982, the veteran filed a notice of 
disagreement.  In a letter dated in July 1982, the RO 
informed the veteran that "[t]he application which you 
recently filed for condition benefits is essentially a 
duplicate of a claim previously filed by you."  The RO also 
stated that since the veteran had not presented any new and 
material evidence, no change in it previous decision was 
warranted and no action on his "duplicate" claim would be 
taken.

In an April 2001 decision, the Board noted that the RO had 
not issued a statement of the case in response to the 
veteran's May 1982 notice of disagreement, hence finding that 
the April 1982 rating decision denying service connection for 
a left knee disorder was not final.  The Board remanded the 
claim for additional development.

In April 2003, the Board undertook further development in the 
case.  The case was sent to the Board's Evidence Development 
Unit (EDU), to undertake the requested development.  In 
October 2003, the Board remanded the claim.  The case was 
subsequently returned to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The most recent supplemental statement of the case (SSOC) was 
issued on March 20, 2006.  Additional relevant evidence was 
submitted to the Appeals Management Center (AMC), by the 
veteran on March 21, 2006.  Such evidence consists of the 
veteran's medical records from Hamot Hospital; service 
medical records; a notation from the US Air Force Medical 
Center in Wiesbaden, Germany; a copy of a Discharge 
Certificate from the Pennsylvania National Guard; 
Documentation from the National Personnel Records Center; and 
a request for medical information from the Lackland Air Force 
Base.  These records were not part of the claims folder when 
the RO last considered the veteran's claim.

In July 2006, the Board mailed a request for waiver of 
initial RO consideration of this evidence to the veteran.  
This waiver letter notified the veteran that he had the right 
to have this newly submitted evidence reviewed by the agency 
of original jurisdiction (AOJ) for issuance of an SSOC, or 
that he could waive his right to initial AOJ consideration of 
the newly submitted evidence and request that the Board 
proceed with the adjudication of his appeal.  It also 
notified him that he had 45 days to respond to the letter, 
and that if he did not respond the Board would assume he did 
not want to waive initial consideration by the AOJ, and 
remand his case for such consideration. 

The 45 day time period has expired and no response has been 
received from the veteran.  The Board notes that in August 
2006, the veteran submitted an SSOC Notice Response and 
indicated an address change.  However, the July 2006 request 
for waiver of initial RO consideration was sent to the 
veteran's current address.  

Accordingly, the Board must remand the appeal to allow the RO 
to readjudicate the veteran's claim based on the newly 
submitted evidence.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir 2003).  A remand 
will also allow the RO the opportunity to ensure that the 
appellant has received appropriate VCAA notice regarding the 
merits of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, the case is REMANDED for the following action:

Re-adjudicate the claim, considering 
all evidence received since the March 
2006 SSOC.  If the claim is not fully 
granted, issue a supplemental statement 
of the case, to include a summary of 
the evidence and applicable law and 
regulations considered, before 
returning the appeal to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

